internal_revenue_service number release date index number --------------------- --------------------------- -------------------------------------------- ----------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b05 plr-116913-09 date date legend taxpayer property llc llc pr pr fx llc borrower llc owner llc mm ml subtenant year year date a b c d dear ---------------- --------------------------- ------------------------------------------------------- ----------------------- ------------------------------- --------------------- ----------------- ------------------------ ------------------------------------ ------------------------------------ ---------------------------- ------------------------- -------------------------------------------- -- ------------------------------------------ ------- ------- ------------------- --------------- --------------- --------------- ------------- this responds to your authorized representative's letter and submissions of date in which he requested on your behalf a ruling on the proper treatment of income arising from the cancellation of indebtedness under sec_108 of the internal_revenue_code_of_1986 code plr-116913-09 issue taxpayer has requested a ruling that indebtedness collateralized by an ownership_interest in an entity owning real_property is secured_by such real_property within the meaning of sec_108 facts taxpayer is a domestic limited_liability_company currently classified as a partnership for federal_income_tax purposes taxpayer is owned by two domestic limited_liability companies llc and llc llc is owned by two members pr1 and pr2 each a domestic resident_of_the_united_states for federal_income_tax purposes llc is owned by fx through several wholly-owned subsidiaries fx is a foreign_corporation that has elected to be treated as a partnership for federal_income_tax purposes each subsidiary in fx’s chain of ownership of llc is disregarded as an entity separate from its owner for federal_income_tax purposes in year after taxpayer and its subsidiaries were formed to acquire the property taxpayer is the sole owner of llc a domestic limited_liability_company together llc and taxpayer own all of the interests in borrower llc which is also a limited_liability_company both llc and borrower llc are disregarded entities for federal_income_tax purposes borrower llc is the sole member of owner llc a domestic limited_liability_company that is also a disregarded_entity owner llc holds legal_title to the entire fee interest in the property purchase of the property was financed in year with equity contributions from members of taxpayer and funds borrowed by owner llc from third party lenders original debt the original debt was secured_by a mortgage on the property as well as other collateral in year the property was comprised of both office and retail commercial rental property the property has operated exclusively as a rental property since acquisition taxpayer represents that neither taxpayer nor any of the related parties in the ownership chain engages in any significant business activity other than those related or incidental to the acquisition ownership and operation of the property for federal_income_tax purposes taxpayer is treated as owning the property through the foregoing series of disregarded entities in year taxpayer’s subsidiaries commenced a project to renovate and convert a portion of the property into residential rental units and to rehabilitate the remaining portion to pay off the original debt to secure funding for the renovations and to obtain cash for distributions to the owners taxpayer and its subsidiaries borrowed new funds on date mm ml and subtenant were formed on date concurrently owner llc leased the property to ml as master-lessee and ml subleased the property to subtenant all ownership interests in both mm and subtenant are held by owner llc both mm and subtenant are domestic limited_liability companies and are disregarded plr-116913-09 entities for federal_income_tax purposes mm is the managing member of ml the other member is an unrelated third party the funds for the refinancing were acquired from three separate sources a senior refinance loan to owner llc an unsecured loan to owner llc and a dollar_figurea mezzanine loan mezz debt to borrower llc the total refinance indebtedness exceeded the taxpayer’s outstanding obligations on the original debt the unsecured loan is subordinated to both the senior refinance loan and the mezz debt the senior refinance loan is comprised of two notes each secured_by a mortgage on the property in the face_amount of the note as well as other security the mezz debt consisted of dollar_figureb in principal the lender retained the remaining dollar_figurec of the loan as reserves for the payment of interest and fees for various credit supports for the senior refinance loan in accordance with the mezz debt loan agreement dollar_figured of the mezz debt principal was deposited into a --------------------------------------------- account ultimately some of the proceeds of mezz debt were released for disbursement at closing while the funds held in the --------------------------------------------- account were not released until some months later the mezz debt is secured_by the following a perfected first priority security_interest in percent of the ownership interests in owner llc mm and subtenant and mm’s minority ownership_interest in ml ii five springing guaranties from various parties and iii a subordinated assignment of certain other income rights and claims associated with the property and the renovation and conversion project the loan agreements restrict the use of funds and the transfer and issuance of ownership interests in the pledged entities the springing guarantors guaranteed to pay for losses_incurred by the mezzanine lender if any of the entities whose ownership interests are pledged file for bankruptcy or a similar legal procedure before the lender can foreclose on the ownership interests assigned as collateral for the mezz debt in the event of a default on the mezz debt among other things the mezzanine lender can step into the shoes of the borrower pledgor on a pre-agreed basis taxpayer is negotiating to refinance the mezz debt current economic conditions have significantly and adversely affected the value of the property and taxpayer’s ability to secure financing taxpayer anticipates future refinancing will result in a discharge of some of the mezz debt law and analysis under sec_61 of the code gross_income includes income from the discharge_of_indebtedness see also sec_1_61-12 of the income_tax regulations sec_108 of the code however excludes discharge_of_indebtedness income from gross_income under certain circumstances the omnibus_budget_reconciliation_act_of_1993 plr-116913-09 amended sec_108 to provide that in certain instances the gross_income of a taxpayer does not include income from the discharge of qualified_real_property_business_indebtedness qrpbi sec_108 sec_108 sets forth the criteria for a debt to be qrpbi first the debt must have been incurred or assumed in connection with real_property used in a trade_or_business whether the in connection with requirement is satisfied is determined as of the time the debt was incurred or assumed second at the time the debt is forgiven it must be secured_by the real_property used_in_the_trade_or_business third the debt must have been incurred or assumed prior to or if incurred or assumed after the debt must be qualified_acquisition_indebtedness as defined in sec_108 qualified_acquisition_indebtedness is defined as indebtedness incurred or assumed to acquire construct reconstruct or substantially improve business real_property finally the taxpayer must elect to exclude the discharge_of_indebtedness income and reduce the basis of depreciable_property under sec_108 the amount excluded is limited to the difference between the principal_amount of the debt and the fair_market_value of the property at the time of discharge less the amount of any senior qualified_debt with respect to the ownership and management of the property taxpayer represents the following i that through its managing member taxpayer has been actively engaged in the acquisition of the property and in the renovation and conversion project on a continuous basis ii a management company controlled by pr1 provides the day- to-day management of the operation and maintenance of the property and iii taxpayer supervises the management activities the taxpayer further represents that the property is used in a trade_or_business based on taxpayer’s representations we conclude that the mezz debt meets the first requirement for qrpbi status-it was incurred in connection with real_property used in a trade_or_business we therefore consider whether the mezz debt is secured_by the real_property the second requirement the legislative_history of sec_108 describes the prevailing economic circumstances causing congress to enact sec_108 the committee understands that real_property has declined in value in some areas of the nation in some cases to such a degree that the property can no longer support the debt with which it is encumbered the committee believes that where an individual has discharge_of_indebtedness that results from a decline in value of business real_property securing that indebtedness it is appropriate to provide for deferral rather than current inclusion of the resulting income h_r rep no pincite plr-116913-09 the legislative_history as well as the statutory provision limiting relief to the amount by which the debt exceeds the value of the security indicate that congress intended for the exclusion to apply when debt secured_by real_property becomes undersecured due to a decline in the property’s value under these circumstances rather than requiring a taxpayer to report discharge_of_indebtedness income when the debt is modified the code allows a taxpayer to reduce the basis of depreciable_property and take smaller depreciation_deductions the taxpayer's circumstances in this case are those contemplated by congress the mezz debt is junior debt that has become undersecured due to declining property value and which the parties wish to renegotiate neither the statue nor the legislative_history contains any explanation of or definition for the term secured_by such real_property mortgages are the most common mechanism by which lenders take a secured interest in real_estate but the legislative_history of the omnibus_budget_reconciliation_act_of_1993 does not state that indebtedness is secured_by real_property only when that security is a mortgage the conference_report makes reference to mortgages in its explanation of how the new provision will work but the legislation does not use the term mortgage we must assume that congress had a reasonable understanding of the terms it employed to express its intention 94_f2d_510 1st cir the fact that congress used the more general term secured_by rather than limiting the sec_108 security_interest to mortgages is indicative of its intent to include a broader range of security interests in other areas of the code eg those governing reits the service has interpreted the term debt secured_by real_property so as to include debt secured indirectly by real_property where the lender can if necessary acquire the property to satisfy the obligation revproc_2003_65 2003_1_cb_1035 allows a reit to treat debt secured_by an interest in a partnership or disregarded_entity holding real_property as debt secured_by real_property see also revrul_80_280 1980_2_cb_207 loans secured_by other loans that were secured_by mortgages qualified as debt secured_by real_property and revrul_77_459 1977_2_cb_239 loan secured_by interest in an illinois land trust whose sole beneficiary assigned its interest in the land to simplify foreclosure treated as secured_by real_property economically the mezz debt is secured_by real_property as the only assets held by owner llc are the property and related personal_property upon default the creditor steps into the shoes of owner llc and thereby acquires control of the property the transaction was so structured to limit cost associated with the financing to prevent delays in foreclosure of the pledged real_property for the senior mortgage debt holder and to facilitate remarketing or securitization of the senior debt and related bonds any foreclosure on the mezz debt will produce a transfer of all of the equity_interest in the property leaving no minority interest the only difference between this structure and that of a mortgage or deed_of_trust is the method of foreclosure plr-116913-09 owner llc is a special purpose disregarded_entity holding the real_property for federal_income_tax purposes taxpayer is treated as owning the property through a series of disregarded entities the entity that incurred the mezz debt is itself a disregarded_entity thus for federal_income_tax purposes the taxpayer owns the real_property at issue and incurred the debt at issue it would be incongruent to give significance to the two disregarded llcs for purposes of determining whether the debt is secured_by the real_property and disregard them for all other purposes the taxpayer’s mezz debt is secured_by the property while the flush language of sec_108 indicates that the proceeds of a refinancing constitute qualified_acquisition_indebtedness only to the extent they do not exceed the amount of qualified_acquisition_indebtedness that is refinanced here a portion of the excess_proceeds are used for reconstruction a purpose that qualifies independently while not all of the excess_proceeds qualify as explained below the flush language of sec_108 supports the notion that debt can qualify under sec_108 in part the fact that a portion of a single debt does not meet the requirements of the statute does not disqualify the entire debt not all of the indebtedness was incurred to acquire construct reconstruct or substantially improve the property for example some of the indebtedness was incurred for the purpose of making distributions to owners such indebtedness is not qualified_acquisition_indebtedness within the meaning of sec_108 no opinion is expressed regarding the allocation of the mezz debt between qualified_acquisition_indebtedness and nonqualifying indebtedness in the absence of guidance on this issue taxpayer must use a reasonable allocation method sec_108 places a limit on the amount eligible for exclusion and no determination is made with respect to what amount of the mezz debt may be eligible for exclusion in the year any portion of it is discharged relief for qrpbi is limited to the excess of the outstanding principal_amount of such debt immediately before the discharge over the fair_market_value immediately before the discharge of the business real_property which is security for the debt less the amount of senior qualified_debt sec_108 sec_1_108-6 no opinion is expressed about the federal_income_tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by this ruling further except as specifically set forth in this ruling no opinion is expressed about the application to the proposed transaction of any other provision of sec_108 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-116913-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2009_1 2009_1_irb_1 however when the criteria in section dollar_figure of revproc_2009_1 2009_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john m aramburu senior counsel branch associate chief_counsel income_tax accounting cc
